DETAILED ACTION
Response to Arguments
Applicant's arguments filed on 07/25/2022 have been fully considered but they are not persuasive. 
	
Applicant’s argument: Contrast Claim 16 as amended herein with the teachings of Sjostrand. Sjostrand teaches the training of both a localization convolutional neural network (CNN) and a segmentation CNN. See, for example, paragraph [0433] of Sjostrand. The training of the localization CNN may include10 a set of high-quality x-ray computed tomography (CT) images, while the training of the segmentation CNN may be trained using what appears to be a super set of the CT images used to train the localization CNN. Id. However, the purpose of the localization CNN appears to be to identify an initial volume of interest (VOI) within the CT image. The segmentation CNN then receives this initial VOI as input and identifies anatomical features of interest within the initial15 VOL. See, for example, paragraph [0022] of Sjostrand ("Thus, in certain embodiments, the systems and methods described herein utilize a unique combination of two CNN modules, wherein a first CNN module identifies an initial volume of interest (VOI) within the CT image and a second receives the VOI as input and identifies the prostate volume therein."). In other words, Sjostrand does not expressly nor inherently describe creating a segmented set of radiographic images using a first segmentation artificial intelligence engine and a second segmentation artificial intelligence engine and subsequently feeding this segmented set of radiographic images to one or more additional sets of artificial intelligence engines. Accordingly, Applicant respectfully requests withdrawal of the Office's 35 U.S.C. §102 rejection of Claim 16.

Examiner’s reply: However Sjostrand does disclose segmenting a set of images using a first CNN and a second CNN. As disclosed in ¶205 or ¶332, the 3D CT image is composed of a set of 2D images.  Therefore segmenting VOI’s within a CT image will result in a set of 2D image slices that are also segmented. 
An additional reference of De Fauw et al. (US Pub. No. 2019/0005684 A1), (which was previously used in the rejection claim 20 to teach classification of segmented CT images), has been added to the rejection of claim 16 to teach the new limitations in combination with Sjostrand. As disclosed in the rejection below, De Fauw discloses that a segmented CT image can be input into a neural network in order to classify medical conditions.  
	
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “segmentation artificial intelligence engines …. configured to generate … train … receive … segment” in claim 30.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 23, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sjostrand et al. (US Pub. No. 2020/0342600 A1) in view of De Fauw et al. (US Pub. No. 2019/0005684 A1).
Regarding claim 16, Sjostrand discloses, a computer-implemented method of training a plurality of segmentation artificial intelligence engines for segmentation of an anatomical area of an animal, comprising: (See Sjostrand ¶207, “As used herein, a “subject” means a human or other mammal (e.g., rodent (mouse, rat, hamster), pig, cat, dog, horse, primate, rabbit, and the like).” Further see Sjostrand ¶220, “The systems and methods described herein provide for automated analysis of medical images of a subject in order to automatically identify regions of interest that correspond to particular organs and/or tissue that are represented in the images.”)
generating a plurality of segmentation training sets, the plurality of segmentation training sets comprising a first segmentation training set and a second segmentation training set; (See Sjostrand ¶433, where he discloses a first training set of 90 images and secondary training sets of 10 or 73 images.)
training a first segmentation artificial intelligence engine of the plurality of segmentation artificial intelligence engines using the first segmentation training set; (See Sjostrand ¶433, “To train a localization CNN, 90 high quality CT images were used with segmentations of all the body parts above.”)
training a second segmentation artificial intelligence engine of the plurality of segmentation artificial engines using the first segmentation training set and the second segmentation training set; (See Sjostrand ¶433, “For training a segmentation CNN for high resolution segmentation of left gluteus maximus, these and 10 images of the same type were used. For training a segmentation CNN for high resolution segmentation of the prostate, an additional data set of 73 lower-quality images with more anatomical variation in prostate and urinary bladder (due to disease) was used.”)
receiving a set of radiographic images captured of the animal; and segmenting the set of radiographic images captured of the animal into the anatomical area of the animal using the first segmentation artificial intelligence engine and the second segmentation artificial intelligence engine in order to create a segmented set of radiographic images.  (See Sjostrand ¶225, “Referring to steps 106 and 108 of process 100 in FIG. 1: The approach of identifying the prostate volume within the CT image first uses a first machine learning module (e.g., a CNN module) to identify an initial volume of interest within the CT image. This produces a standardized input to a second machine learning module (e.g., a second CNN module) that is responsible for identifying the prostate volume. The second CNN module may also identify other tissue volumes, such as pelvic bones, gluteal muscles, rectum, and bladder. The first and second machine learning modules may be combined and implemented as a single module and/or a single software application.”
Further see Sjostrand ¶271, “FIG. 12 shows an example architecture 1200 of modules for performing the CNN-based image segmentation as described herein. The example architecture 1200 includes a first machine learning module (referred in FIG. 12 as “Localization Machine”) 1204 for identifying an initial VOI, and a second machine learning module (referred to as “SingleSegMachine (base)” in FIG. 12, short for “base Single Segmentation Machine”) 1208 for identifying a prostate volume, additional tissue volumes, and a reference volume as described herein.”)
Further see Sjostrand ¶205, “A 3D image may be rendered as a dataset in three dimensions and/or may be displayed as a set of two-dimensional representations, or as a three-dimensional representation.” Further see Sjostrand ¶332, “The user may select to view and examine the SPECT/CT image data as a set of 2D slices or as a 3D rendering.”)
	Sjostrand discloses obtaining a set of segmented 3D image slices that make up a CT image but he fails to disclose inputting the segmented CT image into a classification system. 
However De Fauw discloses, and feeding the created segmented set of radiographic images from the first segmentation artificial intelligence engine and the second segmentation artificial intelligence engine to one or more classification artificial intelligence engines. (See De Fauw ¶71, “In some implementations, the classification output generated using a classification neural network by processing a classification input determined from a segmentation map includes a respective condition score for each of multiple medical conditions. Each condition score may represent a predicted likelihood that the patient has the medical condition, conditioned on the segmentation map of the medical image of the patient.”
Further see De Fauw ¶66, “The medical image may be a two-dimensional (2D) image (e.g., represented as a 2D array of pixels), a three dimensional (3D) image (e.g., represented as a 3D array of voxels), or a higher dimensional image. The medical image can be acquired by a medical image scanner of any modality, for example, … a computed tomography (CT) scanner.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the classifying the segmented 3D image for a plurality of conditions as suggested by De Fauw to Sjostrand segmentation of animal 3D radiographic images using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately diagnose what is what is wrong with the animal.

Regarding claim 23, Sjostrand and De Fauw disclose, a non-transitory computer-readable storage apparatus comprising a plurality of instructions, that when executed by a processor apparatus, are configured to: (See Sjostrand ¶508, “The instructions, when executed by one or more processing devices (for example, processor 3702), perform one or more methods, such as those described above. The instructions can also be stored by one or more storage devices such as computer- or machine-readable mediums (for example, the memory 3704, the storage device 3706, or memory on the processor 3702).”)
generate a plurality of segmentation training sets, the plurality of segmentation training sets comprising a first segmentation training set and a second segmentation training set; train a first segmentation artificial intelligence engine of a plurality of segmentation artificial intelligence engines using the first segmentation training set; train a second segmentation artificial intelligence engine of the plurality of segmentation artificial engines using the first segmentation training set and the second segmentation training set; receive a set of radiographic images captured of an animal; and segment the set of radiographic images captured of the animal into the anatomical area of the animal using the first segmentation artificial intelligence engine and the second segmentation artificial intelligence engine in order to create a segmented set of radiographic images; and feed the created segmented set of radiographic images from the first segmentation artificial intelligence engine and the second segmentation artificial intelligence engine to one or more classification artificial intelligence engines. (See the rejection of claim 16 as it is equally applicable for claim 23 as well.)

Regarding claim 30, Sjostrand and De Fauw disclose, a system for segmenting radiographic images of an animal, the system comprising: a plurality of segmentation artificial intelligence engines and a data storage apparatus, wherein the system is configured to: generate a plurality of segmentation training sets and store the plurality of segmentation training sets in the data storage apparatus, the plurality of segmentation training sets comprising a first segmentation training set and a second segmentation training set; train a first segmentation artificial intelligence engine of the plurality of segmentation artificial intelligence engines using the first segmentation training set; train a second segmentation artificial intelligence engine of the plurality of segmentation artificial engines using the first segmentation training set and the second segmentation training set; receive a set of radiographic images captured of an animal from the data storage apparatus; and segment the set of radiographic images captured of the animal into the anatomical area of the animal using one or both of the first segmentation artificial intelligence engine and the second segmentation artificial intelligence engine in order to create a segmented set of radiographic images; and feed the created segmented set of radiographic images from the first segmentation artificial intelligence engine and the second segmentation artificial intelligence engine to one or more classification artificial intelligence engines.  (See the rejection of claim 16 as it is equally applicable for claim 23 as well.)

Claims 17, 18, 24, 25, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sjostrand et al. (US Pub. No. 2020/0342600 A1) in view of De Fauw et al. (US Pub. No. 2019/0005684 A1) and in further view of Dasgupta (US Pub. No. 2019/0156192 A1).
Regarding claim 17, Sjostrand and De Fauw disclose, the computer-implemented method of Claim 16, but he fails to disclose the following limitations. 
However Dasgupta discloses, further comprising characterizing each of the plurality of segmentation training sets dependent upon animal species.  (See Dasgupta ¶52, “The ANN is trained with multiple training sets where each training set will be more specialized (that is, will represent a lower level of the hierarchy of classification categories) one than the previous training set. In this hierarchical classifier embodiment, the hierarchical classifier will accept any picture of any vertebrate animal and is only used to recognize a particular breed of dogs (for example, Greyhound).”)
Further see Dasgupta ¶70, “As an example of item (v) in the list of the preceding paragraph, in case of classifying a particular breed of dog, our training set can be divided as Vertebrates->Mammals->Quadruped Animals->Canines->All the breed of the dogs.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include training a neural network with multiple training sets that include species and breeds as suggested by Dasgupta to Sjostrand and De Fauw’s segmentation using multiple training sets of animals. This can be done using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately train the neural networks for a specific type of animal using the appropriate training set of that type of animal.

Regarding claim 18, Sjostrand, De Fauw, and Dasgupta disclose, the computer-implemented method of Claim 17, further comprising characterizing each of the plurality of segmentation training sets dependent upon animal breed.  (See the rejection of claim 17 as it is equally applicable for claim 18 as well.)

Regarding claim 24, Sjostrand, De Fauw, and Dasgupta disclose, the non-transitory computer-readable storage apparatus of Claim 23, wherein the plurality of instructions, when executed by the processor apparatus, are further configured to: characterize each of the plurality of segmentation training sets dependent upon animal species.  (See the rejection of claim 17 as it is equally applicable for claim 24 as well.)

Regarding claim 25, Sjostrand, De Fauw, and Dasgupta disclose, the non-transitory computer-readable storage apparatus of Claim 24, wherein the plurality of instructions, when executed by the processor apparatus, are further configured to: characterize each of the plurality of segmentation training sets dependent upon animal breed.  (See the rejection of claim 17 as it is equally applicable for claim 25 as well.)

Regarding claim 31, Sjostrand, De Fauw, and Dasgupta disclose, the system of Claim 30, wherein the system is further configured to: characterize each of the plurality of segmentation training sets dependent upon animal species.  (See the rejection of claim 17 as it is equally applicable for claim 31 as well.)

Regarding claim 32, Sjostrand, De Fauw, and Dasgupta disclose, the system of Claim 31, wherein the system is further configured to: characterize each of the plurality of segmentation training sets dependent upon animal breed.  (See the rejection of claim 17 as it is equally applicable for claim 32 as well.)

Claims 19-21, 26-28, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sjostrand et al. (US Pub. No. 2020/0342600 A1) in view of De Fauw et al. (US Pub. No. 2019/0005684 A1) in view of Dasgupta (US Pub. No. 2019/0156192 A1) and in further view of Hamedi et al. (US Pub. No. 2020/0210764 A1).
Regarding claim 19, Sjostrand, De Fauw, and Dasgupta disclose, the computer-implemented method of Claim 18, where specific types of animal training data is used, however they fail to disclose the following limitations. 
However Hamedi discloses, further comprising determining the animal species and the animal breed of the animal by reading metadata associated with the set of radiographic images captured of the animal; and using the determining of the animal species and the animal breed of the animal in order to select one or more of the plurality of segmentation training sets for the segmenting of the set of radiographic images captured of the animal.  (See Hamedi ¶72, “Thus, the training data manager 108 can be configured to identify training images that relate to certain subject matter (e.g., based on metadata that may be associated with each training image, such as a text-based caption or description for each image).”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the selecting a training set based on identifying the subject matter of the images using metadata as suggested by Hamedi to Sjostrand and Dasgupta’s use of training images that are for certain type of animals. This can be done using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to select the correct training set that is most appropriate for the type of animal that for which segmentation is required.

Regarding claim 20, Sjostrand, De Fauw, Dasgupta, and Hamedi disclose the computer-implemented method of Claim 19, further comprising feeding the segmented set of radiographic images of the animal into one or more classification artificial intelligence engines in order to classify a plurality of conditions for the animal. (See De Fauw ¶71, “In some implementations, the classification output generated using a classification neural network by processing a classification input determined from a segmentation map includes a respective condition score for each of multiple medical conditions. Each condition score may represent a predicted likelihood that the patient has the medical condition, conditioned on the segmentation map of the medical image of the patient.”)

Regarding claim 21, Sjostrand, De Fauw, Dasgupta, and Hamedi disclose, the computer-implemented method of Claim 20, further comprising determining a confidence level for the plurality of conditions for the animal that have been classified. (See the rejection of claim 20 as it is equally applicable for claim 21 as well.)

Regarding claim 27, Sjostrand, De Fauw, Dasgupta, and Hamedi disclose, the non-transitory computer-readable storage apparatus of Claim 26, wherein the plurality of instructions, when executed by the processor apparatus, are further configured to: feed the segmented set of radiographic images of the animal into one or more classification artificial intelligence engines in order to classify a plurality of conditions for the animal.  (See the rejection of claim 20 as it is equally applicable for claim 27 as well.)

Regarding claim 26, Sjostrand, De Fauw, Dasgupta, and Hamedi disclose, the non-transitory computer-readable storage apparatus of Claim 25, wherein the plurality of instructions, when executed by the processor apparatus, are further configured to: read metadata associated with the set of radiographic images captured of the animal in order to determine the animal species and the animal breed of the animal; and use the determination of the animal species and the animal breed of the animal in order to select one or more of the plurality of segmentation training sets for the segmentation of the set of radiographic images captured of the animal.  (See the rejection of claim 19 as it is equally applicable for claim 26 as well.)


Regarding claim 28, Sjostrand, De Fauw, Dasgupta, and Hamedi disclose, the non-transitory computer-readable storage apparatus of Claim 27, wherein the plurality of instructions, when executed by the processor apparatus, are further configured to: determine a confidence level for the plurality of conditions for the animal that have been classified.  (See the rejection of claim 20 as it is equally applicable for claim 28 as well.)

Regarding claim 33, Sjostrand, De Fauw, Dasgupta, and Hamedi disclose, the system of Claim 32, wherein the system is further configured to: read metadata associated with the set of radiographic images captured of the animal in order to determine the animal species and the animal breed of the animal; and use the determination of the animal species and the animal breed of the animal in order to select one or more of the plurality of segmentation training sets for the segmentation of the set of radiographic images captured of the animal.  (See the rejection of claim 19 as it is equally applicable for claim 33 as well.)


Regarding claim 34, Sjostrand, De Fauw, Dasgupta, and Hamedi disclose, the system of Claim 33, wherein the system is further configured to: feed the segmented set of radiographic images of the animal into one or more classification artificial intelligence engines in order to classify a plurality of conditions for the animal.  (See the rejection of claim 20 as it is equally applicable for claim 34 as well.)

Claims 22, 29, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sjostrand et al. (US Pub. No. 2020/0342600 A1) in view of De Fauw et al. (US Pub. No. 2019/0005684 A1) and in further view of Kassila et al. (US Pub. No. 2019/0130232 A1).
Regarding claim 22, Sjostrand and De Fauw disclose, the computer-implemented method of Claim 16, but he fails to disclose the following limitations.
However Kassila discloses, further comprising adding the segmented set of radiographic images to the first segmentation training set and/or the second segmentation training set.  (See Kassila ¶28, “one or more images, representation of images, etc. can be input into the font identifier 204 to yield an output. Further, by returning information about the output (e.g., feedback), the machine learning technique can use the output as additional training information.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the using the output of a trained network as additional training information as suggested by Kassila to Sjostrand and De Fauw’s  set of training images using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to augment the training set with additional images based on feedback, whereby a learned network that is trained with additional images is more accurate.

Regarding claim 29, Sjostrand, De Fauw, and Kassila disclose, the non-transitory computer-readable storage apparatus of Claim 23, wherein the plurality of instructions, when executed by the processor apparatus, are further configured to: add the segmented set of radiographic images to the first segmentation training set and/or the second segmentation training set.  (See the rejection of claim 22 as it is equally applicable for claim 29 as well.)

Regarding claim 35, Sjostrand, De Fauw, and Kassila disclose, the system of Claim 30, wherein the system is further configured to: add the segmented set of radiographic images to the first segmentation training set and/or the second segmentation training set.   (See the rejection of claim 22 as it is equally applicable for claim 35 as well.)


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662